Citation Nr: 0946504	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 
 
2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression, claimed as 
secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1993 to March 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  A claim for service connection for migraine headaches was 
denied by an August 1995 RO rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the August 1995 RO 
rating decision consists of service department records that 
were not part of the record at the time of the decision.

3.  The evidence of record does not demonstrate that the 
appellant's pre-existing migraine headaches were chronically 
increased by service, beyond the normal progression of the 
disease.
 
4.  The evidence of record does not demonstrate that the 
appellant has a current diagnosis of a psychiatric 
disability, to include depression, for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision which denied a claim 
for service connection for migraine headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted consisting 
of the Physical Examination Board service records, and the 
claim of entitlement to service connection for migraine 
headaches is reconsidered.  38 U.S.C.A. §§5108; 38 C.F.R. § 
3.156 (2009).

3.  Migraine headaches pre-existed service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2009).

4.  A psychiatric disability, to include depression, was not 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Procedural History

The Board notes that the appellant's claim was initially 
characterized as whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for migraine headaches.  A claim for service 
connection for migraine headaches was denied by an August 
1995 RO rating decision that was not appealed.  The appellant 
filed another claim for entitlement to service connection for 
migraine headaches in February 2006.  In November 2008, the 
RO received the appellant's Physical Evaluation Board records 
from February 1995.  In general, a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  38 C.F.R. § 3.156 (2009).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question. 38 
U.S.C.A. § 5110(g).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Under the new version of 38 C.F.R. 
§ 3.156(c) (2009), the provision will only apply if the 
service medical records meet the tests provided in the 
regulation, including a requirement that the records be new 
and material.  Since the Physical Evaluation Board records 
are duplicative of evidence that was already part of the 
record, the records may not satisfy the exception under the 
new version of 38 C.F.R. § 3.156(c).  Where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudication agency of original jurisdiction.  38 C.F.R. § 
3.156(c) (2006).  This provision relates to official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  Id.  
Notwithstanding any other section in Part 3 of Title 38 of 
the C.F.R., at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  Id.  Since 
the older version of 38 C.F.R. § 3.156(c) is more favorable 
to the appellant, the Board will apply that version.  The 
appellant's Physical Evaluation Board records from service 
existed and had not been associated with the claims file when 
VA first decided the claim.  As such, the Board finds that 
this additional evidence falls into the exception created by 
38 C.F.R. § 3.156(c) (2006).  Accordingly, the claim will be 
reconsidered and considered pending since the time of his 
original claim for service connection.  See 38 C.F.R. § 
3.156; Vigil v. Peake, 22 Vet. App. 63 (2008).  The claim has 
been recharacterized to reflect this result.  Since the RO 
considered the appellant's claims on the merits in the May 
2009 Supplemental Statement of the Case, there is no 
prejudice to the appellant in the Board considering the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman, at 490.  The letter 
included notice of the evidence required to establish service 
connection on direct, presumptive and secondary grounds.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
private medical records, and VA medical records are in the 
file.  The appellant requested records from his private 
physician, Dr. D.L., on May 2006.  At the appellant's 
informal hearing at the RO in July 2008, the Decision Review 
Officer informed the appellant of the records that the RO had 
previously acquired from the Dr. D.L. and the appellant 
indicated he did not feel there were any additional records 
to obtain from Dr. D.L.  The appellant has at no time 
referenced any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an April 2009 medical examination 
to obtain an opinion as to whether his migraine headaches 
were aggravated or caused by his military service.  The 
appellant was also sent for an April 2009 psychiatric 
examination to obtain an opinion as to whether he had a 
psychiatric disability.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant.  The examiners obtained an 
accurate history and listened to the appellant's assertions.  
The claims file and VA treatment records were reviewed.  The 
examiners laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examinations are adequate.  See Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).
III. Service Connection

The appellant contends that his migraine headache disability 
was aggravated during his service in the Navy and that he now 
has a psychiatric disability as a result of the migraine 
headaches.  For the reasons that follow, the Board concludes 
that service connection is not warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Migraine Headaches

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, like the appellant, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.

The initial question is whether the appellant's migraine 
headaches were noted at the time of his examination for 
entrance into service.  In a report of medical history 
completed at the time of a May 1993 enlistment medical 
examination, the appellant denied having frequent or severe 
headaches.  At entry to active duty in May 1993, the 
appellant had a physical examination.  There is no notation 
on his induction examination report that notes a migraine 
headache disability.  As such, the presumption of soundness 
attaches and the Board will inquire whether clear and 
unmistakable evidence exists to rebut it.  38 U.S.C.A. 
§ 3.304.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service.  
Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The Physical Evaluation Board record from February 1995 
indicates that the appellant was found unfit to perform the 
duties of his office due to migraines that existed prior to 
entry into the Naval Service (EPTE).  Further, a Medical 
Board report from August 1994 found the appellant had a 
history of headaches since 1982, known to be migrainous since 
1988.  A service treatment record from May 1994 indicates the 
appellant had a history of migraines since he was 16 years 
old and had been admitted to a hospital overnight 3 times in 
the last 4 years.  The appellant's private medical records 
confirm that he was treated for migraines in records dated 
November 1992, February 1991, October 1991, and was treated 
for a headache in September 1988.  The private treatment 
record from February 1991 notes that the appellant had been 
diagnosed with migraines.  In a letter dated in October 2008, 
Dr. D.L. confirms that the Veteran had a history of 
intermittent migraines as a young man in high school and into 
college.  The appellant himself stated in a statement 
submitted at his informal RO hearing in July 2008 that he 
went to the hospital once for migraines prior to service.  
The Board concludes that these medical evaluations are clear 
and unmistakable evidence sufficient show that the 
appellant's migraine headache disability existed prior to 
entry to service.  See Wagner, supra; VAOPGCPREC 3-03 (July 
16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The record shows the appellant suffers from migraine 
headaches.  He described his migraine headaches to a VA 
examiner in April 2009 as starting with fortifications in the 
periphery of his vision that move into the central vision and 
then back out again.  This is accompanied by a slight pain 
and the real head pain starts once the visual aura resolves.  
The head pain is located over the entire head.  The headaches 
are associated with nausea, vomiting or dry heaves, and 
photophobia, phonophobia.  They can last anywhere from three 
hours to a week.  The appellant told the April 2009 VA 
examiner that he gets the migraines at least once per week.  

The appellant's private medical records indicate he had 
similar migraine symptoms before service.  He had a medical 
history of a head injury at age 8.  A medical record from 
September 1988 indicates that the appellant was admitted to a 
hospital after suffering from vomiting and a severe headache.  
The appellant was described as incoherent.  A private medical 
record from February 1991 states that the appellant has a 
history of migraine headaches and was given a diagnosis of 
migraines approximately a year prior.  The private medical 
record notes the headache was associated with tunnel vision 
and numbness in the hands.  According to a June 1991 medical 
record, the appellant had two or three headaches in the past 
few weeks and was completely disabled by them.  An October 
1991 medical record states that the appellant had run out of 
his migraine medication and had headaches every other day and 
sometimes twice a day.

The appellant's service treatment records show he had similar 
migraine symptoms in service.  A May 1994 emergency 
department record indicates that he was treated for a 
migraine headache.  A note from his service treatment record 
from May 1994 notes the appellant's history of migraine 
headaches, including being admitted to a hospital 3 times in 
the last 4 years for headaches.  The appellant stated that he 
had headaches almost daily for a month, but had his first 
severe headache the day before.  The appellant was treated 
for migraine headaches three times in June 1994.  A  July 
1994 service treatment record noted that the appellant had 5 
episodes of migraine headaches within the past 2 months.  A 
service treatment record from August 1994 indicates the 
appellant described his headaches as throbbing and bifrontal, 
and associated with nausea, vomiting, diarrhea and 
photophobia.  The headaches could last 24 hours and were 
preceded by tunnel vision and numbness and tingling in both 
hands and weakness of both lower extremities.  The migraines 
were reported to occur 2 or 4 times a month.  The August 1994 
record also indicates that the appellant had been on Tenormin 
off and on since 1988 and, since there was no improvement, he 
changed to a different medication in June 1994.  A service 
treatment record from December 1994 described the appellant 
as having photophobia, nausea, and "tunnel vision."  
Another service treatment record from December 1994 describes 
the appellant's symptoms a classic migraine accompanied by 
tunnel vision with scintillations and bilateral numbness in 
the hands with the headache beginning 10 or 20 minutes after 
the onset of his aura.  He reported having daily headaches at 
that time.  

After his discharge from service, the appellant was seen for 
a VA examination in June 1995.  He described his migraine 
headaches as onset occurring with feelings of numbness in his 
hands, spreading to his head and legs.  He would then 
experience tunnel vision for half an hour followed by 
bilateral pain in the head, incoherency in speech, and 
inability to walk.  The headaches were reported as lasting 4 
hours to 2 days at a frequency of 2 per month.  The June 1995 
VA examiner reports that the appellant told her he had 
experienced the headaches for the past 3 years.  The 
appellant's medical records from before, during, and after 
service all indicate the appellant suffered from similar 
migraine headache symptoms at similar frequencies.  

The appellant's statements concerning his migraine headaches 
have been inconsistent.  In contrast to the evidence of 
record indicating the appellant was treated for migraine 
headaches on several occasions before service, in his May 
2006 and September 2009 statements, the appellant stated that 
he had one migraine while in high school, five years before 
he enlisted.  In the July 2008 RO informal hearing, the 
appellant also asserted that he had only had one migraine 
headache prior to service.  Although the August 1994 service 
treatment record noted above indicated the appellant had been 
on medication for migraines since 1988, in his May 1993 
report of medical history completed at enlistment, the 
appellant denied having frequent or severe headaches.  

The appellant's physician, Dr. D.L., submitted a letter dated 
October 2008 stating that the appellant had a history of 
migraine headaches before entering the service, but he 
tolerated them and did well.  Dr. D.L. further states that 
the appellant's exposure to chemicals in service apparently 
induced migraines and since that time, he has had frequent 
migraines.  Dr. D.L. notes that he can document from his 
charts the fact that the appellant's migraines got worse 
while he was exposed to chemicals while in service.  The 
charts are not of record.

The appellant has asserted that his migraine headaches were 
aggravated by his time in service, specifically his exposure 
to Otto fuel.  The appellant was seen for a VA examination in 
April 2009 for an opinion on whether the appellant's migraine 
headaches were aggravated by service.  The VA examiner 
interviewed the appellant and reviewed his claims file.  The 
VA examination report describes the relevant medical records 
in the appellant's file in detail.  After completing his 
review of the evidence, the VA examiner opined that a review 
of the frequency of the appellant's headaches from prior to 
his enlistment, during his enlistment and subsequent to his 
enlistment found no obvious or significant change in the 
frequency of the headaches.  The VA examiner also found that 
although Otto fuel can cause headaches upon acute exposure, a 
review of literature did not find any evidence of chronic 
neurotoxicity.  The report cites an article in the American 
Journal of Industrial Medicine on the effects of exposure to 
Otto fuel which indicates that although workers often 
complained of vascular effects (headaches, nasal congestion), 
no evidence of chronic neurotoxicity was found.  The American 
Journal of Industrial Medicine, January 11, 2007, Vol. 2, 
Issue 4, at 365-378.  Consequently, the VA examiner 
determined that the appellant's migraine headaches existed 
prior to service and were probably aggravated when he was 
exposed to Otto fuel while on duty.  However, subsequent to 
his discharge from the Navy, the VA examiner found there was 
no evidence of a chronic aggravation of his migraine 
headaches compared to the headaches which existed prior to 
service.  Therefore, the VA examiner found it was less likely 
than not that the appellant's headaches were aggravated by 
his service.

Although the Board finds the October 2008 letter from Dr. 
D.L. to be persuasive, the Board finds it less persuasive 
than the VA examiner's April 2009 opinion.  The April 2009 VA 
examiner's opinion was based on a review of all of the 
records in the appellant's claims file, including all of his 
service treatment records and the October 2008 letter from 
Dr. D.L.  The VA examiner also specifically reviewed whether 
the appellant's exposure to Otto fuel aggravated his migraine 
headaches and whether medical literature supported this 
assertion.  In contrast, Dr. D.L. did not review the 
appellant's claims file and service treatment records.  In 
his letter, Dr. D.L. states that the appellant's migraines 
got worse while he was exposed to chemicals while in service, 
a fact which the April 2009 VA examiner also noted in his 
report, stating that the headaches were probably aggravated 
when he was exposed to Otto fuel while on duty.  In addition, 
as previously noted, in the July 2008 informal RO hearing, 
the appellant indicated that he did not feel there were any 
additional records to obtain from Dr. D.L. after being 
informed that the VA had records from Dr. D.L. from August 
1986 to April 1993.  The appellant stated that he currently 
receives treatment from the VA Medical Center in St. Louis 
and did not indicate whether he currently receives treatment 
from Dr. D.L.  The Board finds the April 2009 VA examination 
to be more persuasive than Dr. D.L.'s letter.  After 
thoroughly reviewing the claims file, interviewing the 
appellant, and reviewing the relevant medical literature, the 
VA examiner did not find evidence that the appellant's 
migraines were aggravated by service.  Instead, the VA 
examiner found that the appellant's migraine headaches were 
less likely than not aggravated or caused by his military 
service.

The Board finds the facts of record and the April 2009 VA 
examination to be clear and unmistakable evidence sufficient 
to show that the appellant's migraine headaches were not 
aggravated by service.  In light of clear and unmistakable 
evidence that the migraine headaches existed prior to service 
and were not aggravated by service, the Board concludes that 
the presumption of soundness has been rebutted.  See Wagner, 
supra; VAOPGCPREC 3-03 (July 16, 2003).  In turn, the Board 
finds that the preponderance of the evidence is against 
incurrence or aggravation of migraine headaches during the 
appellant's service.  The claim for service connection must 
fail.  See Hickson, supra.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for migraine 
headaches on direct-incurrence and presumptive grounds.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Depression

The appellant is seeking service connection for a psychiatric 
disability, claimed as depression.  He contends that this is 
secondary to migraine headaches.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).  In this case, 
other than the appellant's assertions, the record contains no 
evidence of a diagnosis of a psychiatric disorder, to include 
depression, at any time during the appeal period.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim).  Without a current showing of depression, 
service connection is not warranted in this matter.

The appellant was seen for a VA psychiatric examination in 
April 2009.  The VA examiner reviewed the appellant's claims 
file and VA medical records.  After interviewing the 
appellant and conducting a psychological test, the VA 
examiner determined that the appellant did not evidence a 
sufficient number or severity of symptoms or evidence 
impairments in his social or occupational functioning 
appropriate to warrant a diagnosis of a mood disorder or 
other diagnosis.  

Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The appellant is 
competent to comment on his symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   
The appellant has not been shown to possess the requisite 
skills necessary to be capable of making medical conclusions.  
Thus, the appellant's assertion in his February 2006 claim 
that he has depression is less probative than the April 2009 
VA examination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  
   
The Board concludes that the preponderance of the evidence is 
against a finding that the appellant has a psychiatric 
disability, to include depression, related to his military 
service or secondary to migraine headaches.  As the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
depression, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disability to include depression, claimed as secondary to 
migraine headaches, is denied.



______________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


